DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Arguments made are accepted regarding the current rejection. However, new grounds of rejection are made by Saeki (US 2010/0051411) in view of Saeki (US 2012/0264522).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Saeki (US 2010/0051411) in view of Saeki (US 2012/0264522).
Regarding claim 1, Saeki (US 2010/0051411) discloses a torque limiter device (Fig. 1) for limiting a torque transmitted (Abstract) between a power source-side member (11, 13) and an output-side member (25), the torque limiter device comprising:
a cover (16) including a coupling portion, a tubular portion and a support portion, the coupling portion coupled to the power source-side member (11, 13), the tubular portion axially extending from the coupling portion, the support portion extending from the tubular portion to an inner peripheral side (See Figure below);
a friction disc (20, 21) accommodated in an inner peripheral space of the tubular portion of the cover (Fig. 1), the friction disc configured to be pressed toward the power source-side member (Paragraph 0047; The cone spring 19 presses the pressure plate 18 towards the friction disc 21 which means the friction disc is pressed towards the output side member as a result of the cone spring); and
an urging member (19) supported by the support portion of the cover (Fig. 1), the urging member configured to urge the friction disc toward the power source-side member (see explanation above, Paragraph 0047). Saeki (US 2010/0051411) does not expressly disclose the support portion including a protruding portion axially protruding from the support portion to contact the urging member.

    PNG
    media_image1.png
    266
    479
    media_image1.png
    Greyscale

Saeki (US 2012/0264522) teaches a support portion (10, Fig. 8) including a protruding portion (10d) axially protruding from the support portion (Fig. 8) to contact the urging member (12) in order to support the urging member (Paragraph 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support portion of Saeki (US 2010/0051411) with the protruding portion of Saeki (US 2012/0264522) in order to support the urging member.
Regarding claim 2, Saeki (US 2010/0051411) discloses the cover (16) being metal, but does not explicitly define stamping. However, the patentability of a product does not depend on its method of production. The cover of Saeki is the same result as the claimed cover, so the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 3, Saeki (US 2010/0051411) discloses a pressure plate (18) having an annular shape (Fig. 1), the pressure plate disposed axially (Fig. 1) between the friction disc (21) and the urging member (19).
Regarding claim 4, Saeki (US 2010/0051411) discloses the urging member (19) is a cone spring (Paragraph 0042), the cone spring disposed between the pressure plate (18) and the support portion of the cover (16) while compressed therebetween (Fig. 1).
Regarding claim 5, Saeki (US 2012/0264522) teaches the protruding portion (10d) has an annular shape (Fig. 8) and the cone spring (12) is supported at an outer peripheral end thereof by the protruding portion (10d, Fig. 8; Paragraph 0062).
Regarding claim 6, Saeki (US 2010/0051411) discloses a damper plate (15) having an annular shape (Paragraph 0045), the damper plate disposed between the friction disc (20, 21) and the power source-side member (11, 13).
Regarding claim 7, the combination of Saeki (US 2010/0051411) and Saeki (US 2012/0264522) teaches the support portion has a radially intermediate part located between a radially outer end and a radially inner end of the support portion (see Figure above), and
the protruding portion (10d of US 2012/0264522) axially protrudes from the radially intermediate portion of the support portion (the protruding portion is located in between a radially outer and inner end which defines an intermediate portion).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678